DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Pending: 
1, 3-9
Withdrawn: 
NONE
Rejected:
1, 3-9
Amended: 
1
New: 
9
Independent:
1



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 1 recites the limitation "the hot strip" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  A hot strip is not previously mentioned.
Claims dependent on the above rejected claim are likewise rejected under this statute. Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 and 5-8 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Martin (US 2008/0035488).
Martin teaches an Al-Fe-Mg alloy formed into lithographic sheet, including an example within the claimed ranges:

Instant cl. 1
Martin ex. Table 1
Martin broad
Fe
0.3-0.4
0.32
0.25-0.4
Mg
0.2-1
0.25-0.6 (cl. 3)
0.4-1.0 (cl. 4)
0.32
0.31-0.40
Si
0.05-0.25
0.093
0.05-0.25
Mn
-0.1
-0.05 (cl. 8)
0.006
-0.25
Cu
-0.04
0.001
-0.04
Ti
-0.05(cl. 5)
0.004
-0.03
Zn
-0.05(cl. 5)
0.004
-0.03
Cr
-50ppm (cl. 5)
0.001
-0.05 (-500 ppm)
other




Table 1: instant alloying ranges of invention vs. Martin

However, concerning a) and b), because Martin teaches an example within the claimed ranges, together with a substantially identical process to the instant invention of casting, hot rolling, cold rolling, interannealing, and final cold rolling (see Martin at [0056-0060], see Table 2 below for comparison); then the same reversed bending fatigue as well as UTS after burning in (i.e. after heating 240C for 10 min) is expected to be present in Martin, as for the instant invention. More particularly concerning the process of Martin compared to the instantly claimed product by process, hot rolling to “about 7.5 mm”, as taught by Martin, is held to be a close approximation of the claimed product by process step of hot rolling to a maximum thickness of “7 mm”. Therefore it is held that Martin anticipates the instant invention, or in the alternative, has created a prima facie case of obvious of the presently claimed invention.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. See MPEP 2113.


		

Martin
Rolling ingot
ingot
(homogenizing?)
Pre-heat 500-600°C 2-20 hr
Hot roll to 2-7 mm
Hot roll about 7.5-10 mm
Cold roll 0.5-1.5 mm
Cold roll 1.0-5.0 mm
Interanneal 200-450°C at least 1 to 2 hours when at 0.5-1.5mm thickness
Interanneal 280-500°C 2-6 hr at thickness 1-5mm
Cold roll final thickness 0.15-0.5mm
Final cold roll 0.1-0.5 mm

Table 2: Product by process steps (instant claim 1) vs. Martin
	Concerning claims 3, 5, and 8, Martin teaches ranges of Mg, Ti, Zn, Cr, and Mn within the claimed ranges (see Table 1 for comparison).
	Concerning claim 6, Martin teaches forming said alloy into a sheet with a thickness of 0.1-0.5 mm [0059], which meets the instant thickness range.
Concerning claim 7, Martin teaches forming said alloy into a lithographic sheet, to be used for printing plates [0004], abstract, etc. 

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Martin (2008/0035488).
Martin is discussed above. Martin teaches an overlapping Al-Fe-Mg alloy composition, see above Table 1. Because of the overlap, it is held that Martin has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Response to Amendment/Arguments
In the response filed on 12/22/2020 applicant amended claim 1, added claim 9, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
As stated previously, the instant invention is not obvious in view of Shoji, who does not teach or suggest the claimed maximum UTS for a H18 temper, has been found persuasive. 
Applicant’s arguments that the instant invention is allowable because Martin does not teach or suggest the claimed UTS after burning in, or the claimed reversed bending fatigue, has not been found persuasive. The examiner maintains that because Martin teaches a substantially identical process of casting, hot rolling, cold rolling, interannealing, and final cold rolling an Al-Mg-Fe-Si alloy into a strip (see Martin at [0056-0060], see Table 2 above for comparison), then the same reversed bending fatigue as well as UTS after burning in (i.e. after heating 240°C for 10 min) is inherently expected, as for the instant invention. More particularly concerning the process of Martin compared to the instantly claimed product by process, hot rolling to “about 7.5 mm”, as taught by Martin, is held to be a close approximation of the claimed product by process step of hot rolling to a maximum thickness of “7 mm” (7 mm is held to be within the scope/met by “about 7.5mm”). All the other processing steps and parameters taught by Martin are well within the boundaries of the presently claimed product by process steps and parameters (see Table 2 above for comparison). The examiner maintains that “about 7.5 mm” taught by the prior art is reasonably close to the claimed “7 mm” (within 7%).
In re Preda, 159 USPQ 342 and In re Ayers, 154 F 2d 182, 69 USPQ 109 (CCPA 1946).
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed.Cir.1997). Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
  	The examiner agrees that the closest prior art of Martin teaches a different process of forming an Al-Mg-Si-Fe strip than recited in instant claim 9, and the claimed properties are not expected in view of said difference.  Martin does not disclose any manner of achieving the claimed properties (including the claimed combination of H18 tensile strength, tensile strength after burning-in, and minimum reversed bending fatigue strength) in an alloy of a composition as defined in claim 1, in the specific manner of hot rolling to a thickness at most 4 mm, and further cold rolling to a final thickness 0.15-0.5 mm while intermediate annealing at 200-450C at a thickness of 1.5-0.5 mm for 1-2 hours, as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        4/8/2021